Citation Nr: 1401563	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to August 1963.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

In November 2013, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss disability is related to his active service.  

2.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his current tinnitus is related to his active service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that he has a bilateral hearing loss disability and tinnitus related to in-service noise exposure as a medic in a tank battalion.   

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The criteria for impaired hearing is discussed in 38 C.F.R. § 3.385. 

The record is clear that the Veteran currently has a bilateral hearing loss disability and tinnitus, and suffered acoustic trauma during service.  However, there are conflicting medical opinions pertaining to the relationship between the Veteran's disabilities and service.  An April 2012 VA examiner opined that it was less likely that the Veteran's hearing loss was due to acoustic trauma in service.  Likewise, the examiner indicated that because there was no associated hearing loss at service discharge, it was less likely that current tinnitus was due to in-service noise exposure.  However, on two separate occasions, the Veteran's VA physician indicated that it was at least as likely as not that his current hearing loss was "largely due" to service.  While she acknowledged that his civilian job contributed to his disability, she indicated that his disability probably started with in-service noise exposure.  See August 10, 2012, VA treatment record.  In a September 2013 letter, after review of medical literature, the VA physician reiterated her opinion stating that his repeated in-service noise exposure over time contributed to his current hearing loss.   

The VA physician's opinion, along with the Veteran's competent and credible assertions as to acoustic trauma in service and gradual onset of tinnitus, are sufficient to support the Veteran's contentions that his disabilities are related to service.  The VA physician provided a rationale and cited to medical literature, and also reviewed the April 2012 VA examination report.  Additionally, while the VA physician did not directly address the Veteran's tinnitus in her reports, the Board finds that because the VA examiner provided the same basis in finding that hearing loss and tinnitus were not related to service, it is now appropriate to attribute the same basis for finding a relationship between both disabilities and service (i.e. in-service noise and associated hearing loss at service separation).  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, grants of service connection for a hearing loss disability and tinnitus are warranted.  


ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


